Dismissed and Memorandum Opinion filed June 16, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00450-CR
____________
 
JIMMIE MARK PARROT, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1227343
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to theft.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on January 22, 2010, to confinement for fifteen years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a pro se notice of appeal.  The appeal was dismissed by this court on
April 1, 2010.  Parrot v. State, No. 14-10-00160-CR, 2010 WL 1236399 
(Tex. App. – Houston [14th Dist.] 2010, no pet.) (not designated for
publication).
Appellant filed another notice of appeal on April 13, 2011. 
The notice states appellant “desires to appeal the Nunc Pro Tunc Order that was
issued and signed by this Court, date unknown, to change, alter, or correct the
Judgment of Sentence in the above styled and cause number action.”   The record
before this court contains no such order.  
Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant from a final judgment of
conviction.  Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447
(1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.CFort Worth 1996, no pet.).  The
exceptions include:  (1) certain appeals while on deferred adjudication
community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim.
App. 1997); (2) appeals from the denial of a motion to reduce bond, Tex. R.
App. P.  31.1; McKown, 915 S.W.2d at 161;  and (3) certain appeals from
the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589
(Tex. App.CDallas 1998, no pet.);  McKown, 915 S.W.2d at 161.  
Because this appeal does not fall within the exceptions to
the general rule that appeal may be taken only from a final judgment of
conviction, we have no jurisdiction.  Accordingly, the appeal is ordered
dismissed. 
 
PER CURIAM
 
Panel consists of Justices Anderson,
Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b)